Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 24-26 and 28-32 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhang in their publication entitled “Synthesis and characterization of a novel water-soluble block copolymer with a rod–coil structure”.

Regarding Claim 21:  Zhang teaches the creation of chromophoric nanoparticles comprising a semiconducting polymer having a plurality of fluorene monomeric units, wherein only a single monomeric units is covalently modified by a hydrophilic moiety (PEG) having a hydrophilic functional group suitable for conjugation (hydroxyl capping group on PEG).  This structure is clearly shown in Scheme 1, wherein the semiconducting polymer, hydrophilic moiety and hydroxyl end-group are clearly shown.  The polymer backbone is constituted by the fluorene monomers designated in scheme 1.  Each of these fluorene monomers is considered to be a member of the polymer backbone.  As the PEG-OH is covalently bonded to the terminal unit of the backbone, the hydrophilic functional group is covalently bonded to said polymer backbone of the semiconducting polymer. Nanoparticles created from this material are shown in Figure 2.  Zhang teaches at page 681, Column 2 that the precursor 3 in Scheme 1 has a molecular weight of 7400 g/mol, meaning the value of n is in the range of about 14-15.  Thus as only 1 monomer unit is functionalized with PEG, the functionalization of monomer units with hydrophilic moieties is on the order of 6 or 7% (1/15-1/14) and at least one of the units is modified with a functional group suitable for conjugation (-OH; See instant specification page 15).

Regarding Claim 24-25: The hydroxyl functional group is attached to the surface of the nanoparticle via a linker moiety, which is PEG ((OCH2OCH2)103) in the composition according to Zhang (See Scheme 1). 

Regarding Claim 26:  Zhang teaches that the material is stable in aqueous solutions such as blood (See page 680).

Regarding Claim 28:  The hydrophilic functional group is covalently bonded to a terminal unit of the semiconducting polymer and thus constitutes both terminal and backbone functionalization (See Scheme 1).

Regarding Claim 29-31:  Zhang teaches at page 681, Column 2 that the precursor 3 in Scheme 1 has a molecular weight of 7400 g/mol, meaning the value of n is in the range of about 14-15.  Thus as only 1 monomer unit is functionalized with PEG, the functionalization of monomer units with hydrophilic moieties is on the order of 6 or 7% (1/15-1/14).

Regarding Claim 32:  The terminal group is modified with a nonionic, non-reactive hydrophilic moiety, polyethylene glycol (See Scheme 1).

Regarding Claim 39: The material of Zhang is of the same composition and structure (terminally modified semiconducting polymer with a PEG linker group) and would have the same stability in aqueous solutions as set forth.  The same compositions having the same structure must inherently have the same properties pending convincing evidence to the contrary.  Zhang notes the long half-life of these materials in aqueous solutions in his Introduction section.

Regarding Claim 40:  Zhang teaches the precipitation of nanoparticles in aqueous solutions due to self-assembly and the opposing hydrophobic/hydrophilic nature of the material (See Page 680).  Zhang further describes precipitation at page 683 and shows precipitated nanoparticles in Figure 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in their publication entitled “Synthesis and characterization of a novel water-soluble block copolymer with a rod–coil structure” as applied to claim 21 above, and further in view of Chen in 2008/0242806.

Regarding Claims 33-34: Zhang teaches the creation of chromophoric nanoparticles comprising a semiconducting polymer having a plurality of fluorene monomeric units, wherein only a single monomeric units is covalently modified by a hydrophilic moiety (PEG) having a hydrophilic functional group suitable for conjugation (hydroxyl capping group on PEG).  This structure is clearly shown in Scheme 1, wherein the semiconducting polymer, hydrophilic moiety and hydroxyl end-group are clearly shown.  The polymer backbone is constituted by the fluorene monomers designated in scheme 1.  Each of these fluorene monomers is considered to be a member of the polymer backbone.  As the PEG-OH is covalently bonded to the terminal unit of the backbone, the hydrophilic functional group is covalently bonded to said polymer backbone of the semiconducting polymer. Nanoparticles created from this material are shown in Figure 2.  Zhang teaches at page 681, Column 2 that the precursor 3 in Scheme 1 has a molecular weight of 7400 g/mol, meaning the value of n is in the range of about 14-15.  Thus as only 1 monomer unit is functionalized with PEG, the functionalization of monomer units with hydrophilic moieties is on the order of 6 or 7% (1/15-1/14) and at least one of the units is modified with a functional group suitable for conjugation (-OH; See instant specification page 15).

Zhang teaches the creation of chromophoric nanoparticles consisting of fluorene monomeric units and is silent as to the inclusion of multiple other semiconducting polymers.

However, Chen also teaches the creation of water stable chromophoric particles comprising semiconducting polymers.  Chen teaches that the particles may contain copolymers of semiconducting polymers such as polyfluorene, polythiophene, polyphenylenevinylene, polyphenylene-ether,polyarylenevinyles, and poly-aryleneethynylene (See Paragraph 24).  Chen goes on to teach that the emission of the particles can be modified by including blends of these polymers in such a way that energy transfer is accomplished amongst the various semiconducting polymers.   By doing so, particles exhibiting multi-color emission can be produced (See Paragraph 35).  As Zhang teaches that the particles created are to be used as a fluorescent marker, one would be motivated to provide materials having various emission wavelengths in order to mark various features in a sample.  Thus the inclusion of semiconducting polymer blends would have been obvious to accomplish this goal.

Regarding Claim 35:  The material also essentially further includes a blend of polyethylene glycol (non-semiconducting) with the polyfluorene and any other semiconducting polymers (semiconducting) according to Zhang in view of Chen.


Claims 22-23 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in their publication entitled “Synthesis and characterization of a novel water-soluble block copolymer with a rod–coil structure” as applied to claim 21 above, and further in view of Hancock in US7462325.

Zhang teaches the creation of chromophoric nanoparticles comprising a semiconducting polymer having a plurality of fluorene monomeric units, wherein only a single monomeric units is covalently modified by a hydrophilic moiety (PEG) having a hydrophilic functional group suitable for conjugation (hydroxyl capping group on PEG).  This structure is clearly shown in Scheme 1, wherein the semiconducting polymer, hydrophilic moiety and hydroxyl end-group are clearly shown.  The polymer backbone is constituted by the fluorene monomers designated in scheme 1.  Each of these fluorene monomers is considered to be a member of the polymer backbone.  As the PEG-OH is covalently bonded to the terminal unit of the backbone, the hydrophilic functional group is covalently bonded to said polymer backbone of the semiconducting polymer. Nanoparticles created from this material are shown in Figure 2.  Zhang teaches at page 681, Column 2 that the precursor 3 in Scheme 1 has a molecular weight of 7400 g/mol, meaning the value of n is in the range of about 14-15.  Thus as only 1 monomer unit is functionalized with PEG, the functionalization of monomer units with hydrophilic moieties is on the order of 6 or 7% (1/15-1/14) and at least one of the units is modified with a functional group suitable for conjugation (-OH; See instant specification page 15).

Regarding Claim 22-23:  Zhang teaches that the PEO molecule used for hydrophilicity is terminated with an –OH group and is silent regarding the use of other groups such as –COOH.

However, Hancock teaches that the terminating functionality of the polymers used may be altered in order to provide for binding with various biological entities.  Hancock teaches that carboxyl groups may be used in order to provide binding with amino acid analytes (See Example 6).  Those of ordinary skill in the art would have found it obvious to substitute the PEG-OH group of Zhang with PEG-COOH such that the terminal group is a carboxylic group and is capable of binding amino acids and other biological entities.  Those of ordinary skill in the art would have been motivated to make such a substitution in order to provide for further utility of Zhang’s particles.  Zhang specifically notes that these materials are of interest in the biomedical field and such a modification provides for greater utility in such a field (See Introduction).  

Regarding Claim 36-38:  Zhang teaches the creation of chromophoric nanoparticles comprising a PEG hydrophilic moiety terminated in a hydrophilic functional group suitable for conjugation (-OH), but is silent as to the bioconjugation and use of these materials as an analyte.

However, Hancock teaches that chromophoric nanoparticles made from semiconducting polymers that may have a linking group formed from a PEO moiety (See Figure 6, Column 4 and 8).  The polymers may include a binding site on the hydrophilic moieties in order to act as a detector, as the binding of target molecules to the binding site affects the chromophoric nature of the nanoparticles (See Column 3).  Hancock teaches that the manner in which the binding sites are attached is a matter of ordinary skill in the art and may be chosen from a wide array of biological materials including, proteins, nucleic acids (RNA/DNA), enzymes, and antibodies (See Column 20).  Those of ordinary skill in the art would have found it obvious to use the chromophoric dots of Zhang in such a capacity.  Applicant discloses that hydroxyl groups are suitable sites for bioconjugation (See Page 15 of instant disclosure).  Hancock sets forth that the means by which these materials are bound are a matter of ordinary skill in the art.  Thus it would have been obvious to attach the claimed biological entities to the PEG molecule of Zhang such that it would be useful in the analysis and identification of biological analytes.  Those of ordinary skill in the art would have been motivated to use the materials of Zhang in such a manner as they are of similar structure and have similar properties to the materials of Hancock (chromophoric semiconducting pdots having hydrophilic functionalities).  Furthermore, Zhang specifically notes the use of these materials in the biomedical field (See Introduction). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9810693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are generally to an overlapping scope, wherein both sets of claims set forth a modified chromophoric nanoparticle having certain numbers of hydrophilic moieties modifying the monomers therein, as well as the presence of a hydrophilic functional group.  The patented claim sets forth particular functional groups which are included within the class of hydrophilic functional groups as is instantly claimed and sets forth that functionalization may occur on any of the monomers of the backbone, which would include the terminal groups as well as the non-terminal groups. As the breadth of the two claims overlap one another, the pending claims are obvious over those patented claims.

Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. Applicant argues that the prior art to Zhang only teaches semiconducting polymers  that are end-functionalized.  Applicant goes on to contrast this with the instant claim language, which is drawn to side-chain functionalization and backbone functionalization.  The backbone of a polymer includes all of those monomers making up the main chain of the polymer, including the terminal monomers.  Thus functionalization at the terminus constitutes backbone functionalization.  Applicant’s specification does not set forth that the backbone of the polymer does not include those terminal groups and does not set forth that backbone functionalization may not include terminal functionalization.  The broadest reasonable interpretation of the claim language would include such functionalization unless explicit language was set forth to the contrary (e.g.- backbone functionalization excluding terminal groups).  Thus the material of the prior art meets the amended subject matter as set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734